 

Exhibit 10.4

 

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

Stock Option

 

Granted by

 

HV BANCORP, INC.

 

under the

 

HV BANCORP, INC.

2018 EQUITY INCENTIVE PLAN

 

This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2018 Equity Incentive Plan (the “Plan”)
of HV Bancorp, Inc. (the “Company”) which are incorporated herein by reference
and made a part hereof, subject to the provisions of this Agreement.  A copy of
the Plan has been provided, or made available, to each person granted a stock
option pursuant to the Plan.  The holder of this Option (the “Participant”)
hereby accepts this Option, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the Compensation Committee of the Board of
Directors of the Company (“Committee”) will be final, binding and conclusive
upon the Participant and the Participant’s heirs, legal representatives,
successors and permitted assigns.  Except where the context otherwise requires,
the term “Company” will include the parent and all present and future
subsidiaries of the Company as defined in Section 424(e) and 424(f) of the
Internal Revenue Code of 1986, as amended from time to time (the
“Code”).  Capitalized terms used herein but not defined will have the same
meaning as in the Plan.

1.

Name of Participant.     

2.

Date of Grant.  June 13, 2018.

3.

Total number of shares of Company common stock, $0.01 par value per share, that
may be acquired pursuant to this Option.
(subject to adjustment pursuant to Section 10 hereof).  

 

•

This is a Non-Qualified Option.

4.Exercise price per share.  $14.80

(subject to adjustment pursuant to Section 10 below)

 

5.Expiration Date of Option.  June 13, 2028.  

6.

Vesting Schedule.  Except as otherwise provided in this Agreement, this Option
first becomes exercisable, subject to the Option’s expiration date, in
accordance with the vesting schedule specified herein.  

The Options granted under this Agreement shall vest in seven (7) annual
installments, with the first installment of 16 percent (16%) becoming
exercisable on the first anniversary of the date of grant, or June 13, 2019, and
the succeeding six (6) equal annual installments of 14 percent (14%) on each
anniversary thereafter, through June 13, 2025.  

 

This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant to Sections 2.9 and 4.1 of
the Plan (in the event of death, Disability or Involuntary Termination following
a Change in Control).

 

 

 

--------------------------------------------------------------------------------

 

7.Exercise Procedure.  

 

7.1

Delivery of Notice of Exercise of Option.  This Option will be exercised in
whole or in part by the Participant’s delivery to the Company of written notice
(the “Notice of Exercise of Option” attached hereto as Exhibit A) setting forth
the number of shares with respect to which this Option is to be exercised,
together with payment by cash or other means acceptable to the Committee,
including:

 

 

•

Cash or personal, certified or cashier’s check in full/partial payment of the
purchase price.

 

 

•

Stock of the Company in full/partial payment of the purchase price.

 

 

•

By a net settlement of the Option, using a portion of the shares obtained on
exercise in payment of the exercise price of the Option (and, if applicable, any
required tax withholding).

 

•

By selling shares from my Option shares through a broker in full/partial payment
of the purchase price.

 

7.2

“Fair Market Value” shall have the meaning set forth in Section 8.1(r) of the
Plan.

8.Delivery of Shares.

 

 

8.1

Delivery of Shares.  Delivery of shares of Common Stock upon the exercise of
this Option will comply with all applicable laws (including the requirements of
the Securities Act) and the applicable requirements of any securities exchange
or similar entity.

 

9.Change in Control.

 

 

9.1

In the event of the Participant’s Involuntary Termination following a Change in
Control, all Options held by the Participant, whether or not exercisable at such
time, will become fully exercisable, subject to the expiration provisions
otherwise applicable to the Option.

 

 

9.2

A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.

 

 

10.Adjustment Provisions.

This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.4 of the Plan.

11.Termination of Option and Accelerated Vesting.  

This Option will terminate upon the expiration date, except as set forth in the
following  provisions:

 

(i)

Death.  This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s death.  This
Option may thereafter be exercised by the Participant’s legal representative or
beneficiaries for a period of one (1) year from the date of death, subject to
termination on the expiration date of this Option, if earlier.

 

(ii)

Disability.  This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability.
This Option may thereafter be exercised for a period of one (1) year from the
date of such Termination of Service by reason of Disability, subject to
termination on the Option’s expiration date, if earlier.  

2

 

 

--------------------------------------------------------------------------------

 

 

 

(iii)

Retirement.  Vested Options may be exercised for a period of one (1) year from
the date of Termination of Service by reason of Retirement, subject to
termination on the Option’s expiration date, if earlier (and, for purposes of
clarity, non-vested Options will be forfeited on the date of Termination of
Service by reason of Retirement).  “Retirement” shall have the meaning set forth
in Section 8.1(cc) of the Plan.  

 

 

(iv)

Termination for Cause. If the Participant’s Service has been terminated for
Cause, all Options that have not been exercised will expire and be forfeited.  

 

 

(v)

Other Termination.  If the Participant’s Service terminates for any reason other
than due to death, Disability, Retirement, Involuntary Termination following a
Change in Control or for Cause, this Option may thereafter be exercised, to the
extent it was exercisable at the time of such termination, for a period of three
(3) months following termination, subject to termination on the Option’s
expiration date, if earlier.

 

12.Miscellaneous.

 

 

12.1

No Option will confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.

 

 

12.2

This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

 

 

12.3

In the discretion of the Committee, a non-qualified Option granted under the
Plan may be transferable by the Participant, provided, however, that
such  transfers will be limited to Immediate Family Members of Participants,
trusts and partnerships established for the primary benefit of such family
members or to charitable organizations, and provided, further, that such
transfers are not made for consideration to the Participant.

 

 

12.4

This Agreement will be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania.

 

 

12.5

This Agreement is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Participant agrees that he or she will not
exercise the Option granted hereby nor will the Company be obligated to issue
any shares of stock hereunder if the exercise thereof or the issuance of such
shares, as the case may be, would constitute a violation by the Participant or
the Company of any such law, regulation or order or any provision thereof.

 

12.6

The granting of this Option does not confer upon the Participant any right to be
retained in the service of the Company or any subsidiary.

 

 

12.7

Subject to written consent by the Committee, the Participant shall have the
right to direct the Company to collect federal, state and local income taxes and
the employee portion of FICA taxes (Social Security and Medicare) with respect
to any Option, if applicable, in accordance with Section 7.8 of the
Plan.  Notwithstanding the foregoing, the Company shall have the right to
require the Participant to pay the Company the amount of any tax that the
Company is required to withhold with respect to such exercise of the Option or
sell without notice, a sufficient number of shares of Stock subject to the
Option to cover the minimum amount required to be withheld under applicable
law.  

 

[Signature Page to Follow]


3

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.

HV BANCORP, INC.

By:  

Its:  

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2018 Equity
Incentive Plan.  The undersigned hereby acknowledges receipt of a copy of the
Company’s 2018 Equity Incentive Plan.

PARTICIPANT

 

 

 

 




4

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

NOTICE OF EXERCISE OF OPTION

 

I hereby exercise the stock option (the “Option”) granted to me by HV Bancorp,
Inc. (the “Company”) or its affiliate, subject to all the terms and provisions
set forth in the Stock Option Agreement (the “Agreement”) and the HV Bancorp,
Inc. 2018 Equity Incentive Plan (the “Plan”) referred to therein, and notify you
of my desire to purchase __________________ shares of common stock of the
Company (“Common Stock”) for a purchase price of $______ per share.

 

I elect to pay the exercise price by:

 

 

___

Cash or personal, certified or cashier’s check in the sum of $_______, in
full/partial payment of the purchase price.

 

___

Stock of the Company with a fair market value of $______ in full/partial payment
of the purchase price.*

 

___

A net settlement of the Option, using a portion of the shares obtained on
exercise in payment of the exercise price of the Option (and, if applicable, any
required tax withholding).

 

___

Selling ______ shares from my Option shares through a broker in full/partial
payment of the purchase price.

I understand that after this exercise, ____________ shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.

I hereby represent that it is my intention to acquire these shares for the
following purpose:

___investment

___resale or distribution

 

Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.

Date: ____________, _____._________________________________________

Participant’s signature

 

*If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares.  If my shares are in certificate form, I must attach a separate
statement indicating the certificate number of the shares I am treating as
having exchanged.  If the shares are held in “street name” by a registered
broker, I must provide the Company with a notarized statement attesting to the
number of shares owned that will be treated as having been exchanged.  I will
keep the shares that I already own and treat them as if they are shares acquired
by the option exercise.  In addition, I will receive additional shares equal to
the difference between the shares I constructively exchange and the total new
option shares that I acquire.

 

5

 

 